DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony P. Venturino on 10/14/2021.
The application has been amended as follows: 

1. (Currently Amended) A method to manufacture a hot-rolled high-strength steel strip with a tensile strength of at least 570 MPa, comprising the steps of:
casting a steel slab, followed by a step of reheating the steel slab to a temperature between 1050 and 1260 °C;
hot rolling the steel slab into a hot-rolled steel strip with an entry temperature for the final rolling stand between 980 and 1100 °C;
finishing said hot rolling at a finish rolling temperature between 950 and 1080 °C;
cooling the hot-rolled steel strip from the finish rolling temperature with a primary cooling rate between 50 and 150 °C/s to an intermediate temperature on a run-out table (ROT) between 600 and 706 °C;
and followed by

	
	
to reach a coiling temperature between 580 and 660 °C and then coiling the hot-rolled steel strip;
and wherein the steel consists of, 
	between 0.015 and 0.15% C;
	at most 0.5% Si;
	between 1.0 and 2.0% Mn;
	at most 0.06% P;
	at most 0.008% S;
	at most 0.1% of soluble Al 
	at most 0.02% N;
	between 0.02 and 0.45% V;
	optionally one or more of
		at least 0.05 and/or at most 0.7% Mo;
		at least 0.15 and/or at most 1.2% Cr;
		at least 0.01 and/or at most 0.1% Nb;
	optionally Ca in an amount between 5 and 100 ppm 
	balance Fe and inevitable impurities;
acicular and/or bainitic ferrite (AF/BF) and wherein the total volume fraction of the sum of said ferrite constituents is at least 95% and said ferrite constituents are strengthened with fine composite carbide and/or carbo-nitride precipitates containing V and optionally Mo and/or Nb

	2. (Currently Amended) The method according to claim 1, wherein no calcium treatment is used and any Ca present in the steel is an inevitable impurity wt% of S.

	3. (Currently Amended) The method according to claim 1, wherein the entry temperature for the entry temperature for the final rolling stand is between 980 and 1050 °C and  between 950 and 1030 °C.

	4. (Currently Amended) The method according to claim 1, wherein the finish rolling temperature is between 950 and 1030 °C.

	5. (Currently Amended) The method according to claim 1, wherein the primary cooling rate is between 60 and 150 °C/s or between 50 and 100 °C/s to the intermediate temperature.

	6. (Currently Amended) The method according to claim 1, wherein the cooling to the intermediate temperature is followed by:
heating between 0 and +5 °C/s due to latent heat resulting from the austenite-to-ferrite transformation, or;
	keeping isothermal, or;
	cooling, leading overall to a temperature change rate in the secondary stage of the ROT of -15 to 0 °C/s;
to reach the coiling temperature, wherein the coiling temperature between 600 and 600 °C or between 580 and 650 °C.

	7. (Currently Amended) The method according to claim 1, wherein 

	9. (Currently Amended) The method according to claim 1, wherein the hot rolled steel strip has a , , 
	at most 60% of polygonal ferrite (PF) and at least 40% acicular and/or bainitic ferrite (AF/BF) or;
	at most 50% polygonal ferrite and acicular and/or bainitic ferrite or;	
	at most 30% polygonal ferrite and at least 70% acicular and/or bainitic ferrite.


	wherein C level, , of the steel is between 0.02 and 0.05%;
	wherein Si level, , of the steel is at most 0.25%;
	wherein Mn level, , of the steel is between 1.0 and 1.8%;
	wherein soluble Al , , of the steel is at most 0.065%;
	wherein N level, , of the steel is at most 0.013%;
	wherein V level, , of the steel is between 0.12 and 0.18%;
	wherein Nb level, , of the steel is between 0.02 and 0.08%;
	and optionally wherein Cr level, , of the steel is between 0.20 and 0.60%.

	12. (Currently Amended) The method according to claim 1, wherein the hot rolled steel strip has a tensile strength of at least 780 MPa and a hole-expansion capacity (HEC) of 65% or higher, and
	wherein C level, , of the steel is between 0.04 and 0.06%;
	wherein Si level, , of the steel is at most 0.30%;
	wherein Mn level, , of the steel is between 1.0 and 1.8%;
	wherein soluble Al , , of the steel is at most 0.065%;
	wherein N level, , of the steel is at most 0.013%;
	wherein V level, , of the steel is between 0.18 and 0.24%;
	wherein Nb level, , of the steel is between 0.03 and 0.08%;
	and optionally wherein Cr level, , of the steel is between 0.20 and 0.80%.

	13. (Currently Amended) The method according to claim 1, wherein the hot rolled steel strip has a tensile strength of at least 980 MPa and a hole-expansion capacity (HEC) of 40% or higher, and
, , of the steel is between 0.08 and 0.12%;
	wherein Si level, , of the steel is at most 0.45%;
	wherein Mn level, , of the steel is between 1.0 and 2.0%;
	wherein soluble Al , , of the steel is at most 0.065%;
	wherein N level, , of the steel is at most 0.013%;
	wherein V level, , of the steel is between 0.24 and 0.32%;
	wherein Nb level, , of the steel is between 0.03 and 0.08%;
	and optionally wherein Cr level, , of the steel is between 0.20 and 1.0%.

	14. (Currently Amended) The method according to claim 1, wherein the hot rolled steel strip has:
	
	a tensile strength of at least 780 MPa and a HEC of 65% or higher, or
	a tensile strength of at least 980 MPa and a HEC of 40% or higher,
and wherein (Rm x A50) / t0.2 > 10000,
	where Rm is ultimate tensile strength, in MPa,
	A50 is A50 tensile elongation, in MPa, and
	t is thickness, in mm.

	15. (Currently Amended) The method according to claim 1, wherein the hot rolled steel strip has:
	5 cycles to failure with a stress ratio of 0.1 and a punching clearance of 8 to 15 %, or;
5 cycles to failure with a stress ratio of 0.1 and a punching clearance of 8 to 15 %, or;
	a tensile strength of at least 980 MPa and a HEC of 40% or higher, and in which the maximum fatigue stress is at least 320 MPa, at 1x105 cycles to failure with a tress ratio of 0.1 and a punching clearance of 8 to 15 %;
and wherein (Rm x A50) / t0.2 > 10000,
	where Rm is ultimate tensile strength, in MPa,
	A50 is A50 tensile elongation, in MPa, and
	t is thickness, in mm.

	16. (Currently Amended) The method of claim 1, wherein the method manufactures a hot-rolled high-strength steel strip with a tensile strength of at least 780 MPa

	17. (Currently Amended) The method according to claim 2, wherein the steel contains at most 0.002 wt% of S.
	
	18. (Currently Amended) The method according to claim 2, wherein the steel contains at most 0.001 wt% of S.

	25. (Currently Amended) The method according to claim 1, wherein the mild cooling of the steelleads overall to a temperature change rate in the secondary state of the ROT of -15 to 0 °C/s.

of the steelleads overall to a temperature change rate in the secondary state of the ROT of -3.2 to -10.4 °C/s.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s Arguments/Remarks filed 10/6/2021 are persuasive in overcoming all of the previous rejections in view of the current amendments to the claims. In particular, the closest prior art, as set forth in the Office Action dated 7/15/2021, Sugiura (US 2018/0209007) in view of Suebsomran (“Cooling process on a run-out table by simulation method”) rendered obvious the method of claim 1 in the previous claim set filed 3/7/2019. However, as argued by Applicant, Sugiura requires titanium ([0052]-[0053]), while the currently amended claim 1 recites the transitional phrase “consists of” and thus excludes the presence of titanium. Thus, claim 1 is distinct over the teachings of the prior art. Claims 2-26 further limit the subject matter of claim 1 and are thus also distinct over the teachings of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734